CHIPMAN, P. J.
This is an action in which a temporary injunction was granted in the same case as No. 1801, in which latter a permanent injunction was granted. Apparently the matter was heard upon the same record in both cases, except certain maps are found in No. 1800 not attached to the record in No. 1801.
We have considered the questions involved in dealing with the permanent injunction in No. 1801, which would seem to make it unnecessary to consider at any length the questions involved in No. 1800, for they are practically the same in both cases.
On the authority of the case No. 1801, the judgment is reversed.
Hart, J., and Burnett, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court June 6, 1918.